Citation Nr: 1537759	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to January 8, 2014; and to a rating in excess of 60 percent, thereafter, for asthma with asbestos-related pleural plaques.

2.  Entitlement to a schedular total disability rating based on individual unemployability (TDIU) from January 8, 2014, forward.

3.  Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) prior to January 8, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which assigned a higher initial (30 percent) rating for the Veteran's asthma with asbestos-related pleural plaques.  Thereafter, in January 2015, it assigned a higher (60 percent) rating from January 8, 2014, forward.  See January 2015 Supplemental Statement of the Case.  This was not a full grant of the benefit sought, and the appeal continues. 

In his October 2013 substantive appeal, the Veteran stated that he was unable to work due to his lung disability.  This statement raised a claim for TDIU, which is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing via videoconference in June 2015.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted new medical evidence, for which he waived initial review by the Agency of Original Jurisdiction (AOJ).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of entitlement to a TDIU on an extraschedular basis prior to January 8, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 8, 2014, the Veteran's service-connected lung disability has manifested by no more than FVC of 65- to 74- percent predicted, FEV-1 of 56- to 70- percent predicted, FEV-1/FVC of 56- to 70- percent, or DLCO (SB) of 56- to 65- percent predicted.

2.  For the period from January 8, 2014, forward, the Veteran's service-connected lung disability has manifested by no more than FVC of 40- to 64- percent predicted, FEV-1 of 40- to 55- percent predicted, FEV-1/FVC of 40- to 55- percent, or DLCO (SB) of 40- to 55- percent predicted.

3.  From January 8, 2014, forward, the Veteran's service-connected lung disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 percent, prior to January 8, 2014, for the Veteran's service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, DCs 6602, 6833.

2.  The criteria for a rating in excess of 60 percent, from January 8, 2014, forward, for the Veteran's service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, DCs 6602, 6833.

3.  The criteria for an award of TDIU on a schedular basis have been met from January 8, 2014, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in April 2013, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  VA requested identified treatment records from Hawthorne Medical Associates.  In response, the provider informed VA that the requested records were unavailable due to water damage. 

VA provided VA examinations in November 2011, May 2013, and January 2014 to determine the severity of the service-connected respiratory disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Service connection for asbestos-related pleural plaques was established in a September 2012 rating decision, which assigned a noncompensable rating under DC 6899-6833, effective July 6, 2011.  Thereafter, in an August 2013 rating decision, the RO recharacterzied the Veteran's disability as asthma with asbestos-related pleural plaques and assigned a higher (30 percent) rating, under DC 6602-6833.  The Veteran appealed this rating in September 2013.  Subsequently, in January 2015, the RO assigned a higher (60) percent rating for the Veteran's service-connected respiratory disability, effective January 8, 2014.  In view of the above, the Board will consider whether the Veteran is entitled to an initial rating in excess of 30 percent prior to January 8, 2014, and to a rating in excess of 60 percent thereafter.

The Veteran contends that his service-connected respiratory disability meets the criteria for a 100 percent rating, as he is on a nebulizer, requires daily inhaled corticosteroids, and has weekly attacks.  See September 2013 notice of disagreement; October 2013 substantive appeal.

Ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.

Under DC 6602, a 10 percent rating is assigned for bronchial asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, DC 6833.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

A June 2011 letter (received in July 2011) from a private treating provider notes an abnormal CAT scan that is consistent with previous asbestos exposure, and a history of asthma and COPD.  A July 2011 treatment note (received in August 2011) from the same provider shows that the Veteran had been taking Advair on a daily basis and was started on Spiriva (one inhalation per day).  The provider noted that he was setting the Veteran for outpatient pulmonary rehabilitation treatment.  

An August 2011 pulmonary function test (PFT) showed that FVC was 69 percent of predicted, FEV-1 was 59 percent of predicted, the FEV-1/FVC ratio was 86 percent of predicted, and DLCO was 65 percent of predicted.

The Veteran was afforded a VA examination in November 2011.  The examiner noted the use of Advair and Spiriva on a regular basis and was receiving pulmonary rehabilitation treatment twice per week.  The examiner noted that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications, or outpatient oxygen therapy, but did require inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and daily use of oral bronchodilators.  

A September 2011 email correspondence from a VA physician opined that the Veteran's pleural plaques are likely related to his asbestos exposure in service, but are not a source of respiratory impairment.

A June 2012 pulmonary function test (PFT) showed that FVC was 101 percent of predicted, FEV-1 was 68 percent of predicted, AND the FEV-1/FVC ratio was 68 percent of predicted.  See May 2013 VA examination for PFT results.

The Veteran was afforded another VA examination in May 2013.  At that time, he reported shortness of breath with minimal to moderate exertion.  He stated that he had difficulty walking more than a quarter mile and climbing stairs.  The examiner noted that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications, or outpatient oxygen therapy, but did require inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and oral bronchodilators, all on a daily basis.  The examiner noted that the Veteran's COPD and asthma were predominantly responsible for the need for inhaled medications.  The examiner noted that the Veteran had experienced asthma attacks with episodes of respiratory failure in the past 12 months, but indicated that he had had an average of zero such attacks.  He indicated that the Veteran had had physician visits for required care of exacerbations, with less frequency than monthly.  With regard to functional impact, the Veteran reported that he was unable to do work requiring physical exertion due to his constant shortness of breath.

A November 2013 private treatment record shows that the Veteran was still on Advair and used his nebulizer four times per day.  The Veteran again reported shortness of breath with exertion.  The treating provider noted that he would add a long-acting anticholinergic and start the Veteran on Tudorza, while continuing Advair and albuterol.

A November 2013 letter from the Veteran's cardiologist states that the Veteran is disabled and unable to work due to persistent shortness of breath with exertion.

The Veteran was afforded a third VA examination in January 2014.  He complained of worsening dyspnea on exertion.  He was still on Advair and nebulizer treatments four times per day.  He stated that if he skips his nebulizer treatment, he becomes short of breath, and that he had to limit lifting objects and walking due to breathing.  He also stated that he retired from his job due to increasing shortness of breath.  The examiner noted that the Veteran's condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroid medications, with two courses in the last 12 months, but did not require outpatient oxygen therapy.  The examiner also noted that the Veteran had had an average of one asthma attack per week and had been in the hospital the previous year for a severe asthma attack and had to go to his provider's office twice in the current year for more breathing therapy.  A pulmonary function test (PFT) showed that FVC was 99 percent of predicted, FEV-1 was 67 percent of predicted, the FEV-1/FVC ratio was 67 percent of predicted, and DLCO was 49 percent of predicted.  The examiner noted that the Veteran's asbestosis was primarily responsible for his limited lung function.  As for functional impact, the examiner noted that breathing had become more difficult for the Veteran, as a result of worsening shortness of breath.

An August 2014 letter from another private provider states that the Veteran underwent major surgery that same month for cancer of the oral cavity.  The provider opined that the Veteran was disabled and unable to work.

An April 2015 letter (received in June 2015) from the Veteran's attending physician stated that the Veteran has asthma and is permanently disabled due to shortness of breath and fatigue in exertion.

During his June 2015 Board hearing, the Veteran stated that he used an inhaler and an albuterol nebulizer, four times per day.  He stated that he quickly became tired, with shortness of breath.  He testified that he could not work due to his lung condition and stated that that his primary care provider had diagnosed him with pulmonary hypertension.  He indicated that he last worked for the post office and that he now teaches computer at a senior center on a volunteer basis.  In response to the question of whether he would get short of breath while doing that, he stated that he would not, unless he got up and moved around.  

For the period prior to January 8, 2014, the weight of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected lung disability.  PFTs during this period did not show FVC of under 64-percent predicted or DLCO of under 55-percent predicted, to warrant a rating higher than 30 percent under DC 6833.  Similarly, PFTs did not show FEV-1 under 40 percent predicted or FEV-1/FVC under 55-percent, to warrant a rating higher than 30 percent under DC 6602.  Furthermore, the evidence does not show at least monthly visits to a physician for required care of exacerbations, intermittent (at least three per year) courses of systemic (oral or  parenteral) corticosteroids, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  See 38 C.F.R. § 4.97, DCs 6602, 6833.

For the period from January 8, 2014, forward, the weight of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected lung disability.  As stated above, the January 2014 pulmonary function test (PFT) showed that FVC was 99 percent of predicted, FEV-1 was 67 percent of predicted, the FEV-1/FVC ratio was 67 percent of predicted, and DLCO was 49 percent of predicted.  Such findings do not warrant the maximum 100 percent rating under either DC 6602 or 6833.  Furthermore, the evidence does not show more than one attack per week with episodes of respiratory failure or that the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Rather, the evidence shows at most weekly attacks and intermittent use of systemic corticosteroids.  Additionally, the evidence fails to show maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, diagnoses of cor pulmonale or pulmonary hypertension, or that the Veteran requires outpatient oxygen therapy.  Although the Veteran testified that he had been diagnosed with pulmonary hypertension by his primary care provider, the Board has not been able to find record of such diagnosis.  Rather, the evidence only shows a diagnosis of essential hypertension.  See, e.g., November 2013 private treatment record; November 2013 letter from the Veteran's primary care provider.  While the Veteran is competent to report that he was provided with a specific diagnosis, the Board finds that the medical records are a more credible reliable source for such information.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been established, but are not further warranted, as the Veteran's symptomatology remained relatively stable during the two periods.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology, consisting of shortness of breath, is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against an initial rating higher than 30 percent prior to January 8, 2014, and to a rating higher than 60 percent from that date forward, the Veteran's service-connected lung disability.  Therefore, reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.


TDIU

As stated in the introduction, a claim for a TDIU has been raised as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

From January 8, 2014, forward, the Veteran's service-connected disabilities are: asthma with asbestos-related pleural plaques, rated as 60 percent disabling, and tinnitus, rated as 10 percent disabling.  The combined rating is 60 percent.  38 C.F.R. § 4.25.

Since January 8, 2014, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because from that date forward the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence of record reflects that the Veteran's last employment was as a letter carrier for the U.S. Post Office, from which he retired in 1999 due to his lung disability.  See November 2013 application for TDIU and request for employment information; see also June 2015 Board hearing transcript.  The Veteran reported that his highest level of education was "11 years."  During the June 2015 Board hearing, he testified that he teaches computer at a senior center on a volunteer basis.  To the question of whether he would get short of breath while doing that, he stated that he would not, unless he got up and moved around.

During the May 2013 VA examination, the Veteran stated that he was unable to perform work requiring physical exertion due to his constant shortness of breath.  A November 2013 letter from the Veteran's cardiologist states that the Veteran is disabled and unable to work due to persistent shortness of breath with exertion.  The January 2014 VA examiner noted that the Veteran's asbestosis was primarily responsible for his limited lung function and that breathing had become more difficult for the Veteran as a result of worsening shortness of breath.  Additionally, an August 2014 letter from a different private provider states the opinion that the Veteran is disabled and unable to work.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected lung disability renders him unemployable for purposes of a TDIU.  In this regard, the Board notes that the Veteran's capacity to work is specifically impacted by his shortness of breath, which the medical evidence shows to be primarily related to his service-connected asthma and asbestos-related pleural plaques.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and previous work experience.  While the Veteran teaches a computer class at a senior center, he does it on a voluntary basis.  There is no indication that he would be able to secure substantially gainful employment in such capacity.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disability at issue precludes him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected lung disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


ORDER

An initial rating in excess of 30 percent, prior to January 8, 2014, for the Veteran's service-connected lung disability, is denied.

A rating in excess of 60 percent, from January 8, 2014, forward, for the Veteran's service-connected lung disability, is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is granted from January 8, 2014, forward.


REMAND

With respect to the issue of entitlement to an extraschedular TDIU prior to January 8, 2014, the Veteran has argued that he has been unemployable due to his service-connected lung disability since 1999.  See October 2013 substantive appeal; November 2013 claim for a TDIU; June 2015 Board hearing transcript.  As stated above, the Board has granted entitlement to a TDIU on a schedular basis from January 8, 2014, forward.  On that date, the Veteran met the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).

There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to January 8, 2014.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the individual who conducted the January 2014 VA examination, or another examiner if that individual is unavailable, to provide an addendum statement.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should describe the Veteran's functional impairment caused by his service-connected asthma with asbestos-related pleural plaques.  In particular, the examiner should elaborate on how symptoms related to such disability affect his capacity to do both physical and sedentary work.

2.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU due to his service-connected lung disability, i.e., an opinion as to whether his service-connected lung disability preclude him from securing and following gainful employment.

3.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


